DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. U.S. PGPUB No. 2008/0203301.

Regarding claim 5, Saito discloses an adjustment method for a charged particle beam apparatus, the charged particle beam apparatus comprising: a specimen chamber 31 which is maintained at vacuum (“a predetermined degree of vacuum is maintained inside the vacuum sample chamber 31” [0039]) and in which a specimen 8 is disposed (as illustrated in figure 3); a preliminary exhaust chamber 30 that is connected to the specimen chamber 31 via a vacuum gate valve 32; an exhaust device that exhausts the preliminary exhaust chamber (“air is exhausted from the load lock chamber 30 up to the predetermined degree of vacuum” [0040]); a charged particle beam source 4; an optical system (formed by elements 5, 6, 7, and 10 in figure 3); a 

Regarding claim 6, Saito discloses a preliminary exhaust step in which the exhaust device preliminarily exhausts the preliminary exhaust chamber, wherein the preliminary exhaust step and the adjustment step are performed in parallel (“Simultaneously with the opening of the gate valve 32, excitation of the objective lens is turned off or the excited state thereof is made weaker than during observation of the sample to cause foreign bodies adhering to the objective lens to drop in advance before starting observation of the sample” [0040]). During the adjustment step, where .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. U.S. PGPUB No. 2008/0203301 in view of Tokuda et al. U.S. PGPUB No. 2002/0050565.

Regarding claim 1, Saito discloses a charged particle beam apparatus comprising: a specimen chamber 31 which is maintained at vacuum (“a predetermined degree of vacuum is maintained inside the vacuum sample chamber 31” [0039]) and in which a specimen 8 is disposed (as illustrated in figure 3); a preliminary exhaust chamber 30 that is connected to the specimen chamber 31 via a vacuum gate valve 32; an exhaust device that exhausts the preliminary exhaust chamber (“air is exhausted from the load lock chamber 30 up to the predetermined degree of vacuum” [0040]); a charged particle beam source 4; an optical system (formed by elements 5, 6, 7, and 10 
Tokuda discloses a charged particle beam apparatus comprising: a specimen chamber 60 which is maintained at vacuum (“a vacuum sample chamber 60” [0048]) and in which a specimen 21 is disposed (as illustrated in figure 6); a preliminary exhaust chamber (“When the hatch is closed, a narrow space is formed around the wafer to be a 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with the whole apparatus system controller of Tokuda (controlling the exhaust device, the optical system, the detector and the transporting device) in order to automate operation of the entire device, and to assist in coordinating the control of excitation of the objective lens (as described in Saito) so as to ensure that the excitation control is administered at a desired time relative to the exhausting of the device and transportation of the sample (since the excitation control of Saito is described as dependent upon the timing of the exhausting of the device and transportation of the sample).



Regarding claim 3, Saito discloses the claimed invention except that there is no explicit disclosure that preliminary exhaust processing (evacuating the load lock chamber) and adjustment processing (a step where the objective lens excitation is on, but the gate valve 32 is still closed [0040]) is started when the control unit receives an instruction to start this process. 
Tokuda discloses a control unit 100 that controls the operations of the device (“an operation controller 100 for controlling the whole apparatus” [0048]) including applications of voltages to the objective lens 231 of the optical system and evacuating of a load lock chamber (“When the hatch is closed, a narrow space is formed around the wafer to be a load lock chamber, and after air is exhausted by a vacuum exhaust device (not shown)” [0049]).


Regarding claim 4, Saito discloses that a charged particle beam emitted from the charged particle beam source is used in the adjustment processing since the adjustment processing (the period wherein excitation potential is applied to the objective lens but the gate valve 32 is closed) includes focusing of the electron beam by the objective lens (“After air is exhausted from the load lock chamber 30 up to the predetermined degree of vacuum, the gate valve 32 between the load lock chamber 30 and the vacuum sample chamber 31 is opened. Simultaneously with the opening of the gate valve 32, excitation of the objective lens is turned off or the excited state thereof is made weaker than during observation of the sample to cause foreign bodies adhering to the objective lens to drop in advance before starting observation of the sample” [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881